By the Court,

Paine,!.
The defendants should have been allowed to show, upon the question of damages, that the *240plaintiff bad received bis mortgage debt out of tbe goods left in bis possession. When tbe action is brought by -the mortgagee against tbe mortgagor, or any other having bis rights, the rule of damages is, the amount of the mortgage debt. Parish vs. Wheeler, 22 N. Y., 511-512, 515-516. The reasons for this conclusion are fully stated in the case referred to, and it is unnecessary to repeat them. The defendant here, being an agent of attaching creditors of the mortgagor, tbe rule of damages should be tbe same as though the action had been against the mortgagor himself. Tbe judgment is reversed, with costs, and a new trial ordered.